82 So.3d 1071 (2011)
Jeffrey HINCKLEY, Petitioner,
v.
Kenneth S. TUCKER, Secretary, Florida Department of Corrections, Respondent.
No. 1D11-2964.
District Court of Appeal of Florida, First District.
December 8, 2011.
Rehearing Denied January 30, 2012.
Jeffrey Hinckley, pro se, Petitioner.
Pamela Jo Bondi, Attorney General, C. Ian Garland, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
DISMISSED. See Smith v. McNeil, 49 So.3d 298 (Fla. 1st DCA 2010).
WOLF, HAWKS, and ROBERTS, JJ., concur.